UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               3/19/2020
                                                                       :
EVELYN ELMRHARRI, as mother and natural guardian :
of A.E.,                                                               :
                                                                       :
                                    Plaintiff,                         :     20-cv-0325 (LJL)
                                                                       :
                  -v-                                                  :         ORDER
                                                                       :
MARRIOTT INTERNATIONAL, INC.,                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

        ORDERED that the Initial Pretrial Conference previously scheduled for April 10, 2020 at
10:00 a.m. shall take place on that date and at that time by telephone. The parties are directed to
dial into the Court’s teleconference number at 888-251-2909, Access Code 2123101, and to
follow the necessary prompts.

        IT IS FURTHER ORDERED that, by one week prior to conference, the parties jointly
submit to the Court a proposed Case Management Plan and Scheduling Order. A template is
available at https://www.nysd.uscourts.gov/hon-lewis-j-liman. This document should be filed
electronically on ECF, consistent with the Court’s Individual Practices in Civil Cases, which are
available on the same webpage. Parties should consult the Individual Practices for guidance on
the matters to be discussed at the Initial Pretrial Conference and for the Court’s rules with respect
to communications with Chambers and other procedural matters.

        Counsel for Defendant is ordered to notify Plaintiff of this Notice.

        SO ORDERED.


Dated: March 19, 2020                                      __________________________________
       New York, New York                                            LEWIS J. LIMAN
                                                                 United States District Judge
